Case 6:20-cv-00490-ADA Document 66-5 Filed 04/09/21 Page 1 of 10




                 EXHIBIT 5
         Case 6:20-cv-00490-ADA Document 66-5 Filed 04/09/21 Page 2 of 10




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

    WSOU INVESTMENTS LLC D/B/A                            §
    BRAZOS LICENSING AND                                  §   C.A. NO. 6:20-cv-00487-ADA
    DEVELOPMENT,                                          §   C.A. NO. 6:20-cv-00488-ADA
                                                          §   C.A. NO. 6:20-cv-00489-ADA
                            Plaintiff,                    §   C.A. NO. 6:20-cv-00490-ADA
                                                          §   C.A. NO. 6:20-cv-00491-ADA
    v.                                                    §   C.A. NO. 6:20-cv-00492-ADA
                                                          §   C.A. NO. 6:20-cv-00493-ADA
    ZTE CORPORATION, ZTE (USA) INC.                       §   C.A. NO. 6:20-cv-00494-ADA
    AND ZTE (TX), INC.,                                   §   C.A. NO. 6:20-cv-00495-ADA
                                                          §   C.A. NO. 6:20-cv-00496-ADA
                            Defendants.                   §   C.A. NO. 6:20-cv-00497-ADA
                                                          §

     DEFENDANTS’ SECOND NARROWED CLAIM TERMS AND CONSTRUCTIONS

         Pursuant to the Court’s First Amended Scheduling Order (Dkt. No. 45) 1 and the Court’s

February 26, 2021 e-mail order, Defendants ZTE Corporation, ZTE (USA) Inc., and ZTE (TX),

Inc. (collectively “ZTE”) hereby serves its second narrowed claim terms and claim constructions

to WSOU Investments LLC D/B/A Brazos Licensing and Development (“WSOU”) as to the

Asserted Claims 2 of U.S. Patent No. 8,451,839 (the “’839 Patent”), U.S. Patent No. 7,489,929

(the “’929 Patent”), U.S. Patent No. 7,487,240 (the “’240 Patent”), U.S. Patent No. 8,179,960

(the “’960 Patent”), U.S. Patent No. 8,730,905 (the “’905 Patent”), U.S. Patent No. 8,147,071

(the “’071 Patent”), U.S. Patent No. 9,294,060 (the “’060 Patent”), U.S. Patent No. 9,185,036

(the “’036 Patent”), U.S. Patent No. 9,258,232 (the “’232 Patent”), U.S. Patent No. 7,742,534

(the “’534 Patent”), and U.S. Patent No. 7,203,505 (the “’505 Patent”) (collectively, the

“Asserted Patents”).


1
  There are 11 pending cases. Citations throughout refer to new WDTX Case Nos. -00487 through -00497, and
specific citations reference to the docket for WDTX Case No. -00487.
2
  The “Asserted Claims” as identified by WSOU in its November 3, 2020 Disclosures of Preliminary Infringement
Contentions.


                                                      1
         Case 6:20-cv-00490-ADA Document 66-5 Filed 04/09/21 Page 3 of 10




         Defendants propose the following narrowed claim term constructions 3 for the Asserted

Claims of the Asserted Patents. Defendants also incorporate by reference all claim terms /

limitations identified in their invalidity contentions as being indefinite under indefinite under 35

U.S.C. § 112 ¶ 2 (see Invalidity Contentions, Section IX.B as served on January 6, 2021), and as

lacking enablement and written support under indefinite under 35 U.S.C. § 112 ¶ 1 (see

Invalidity Contentions, Section IX.A as served on January 6, 2021).

         Defendants expressly reserve the right to supplement, amend, or otherwise modify their

list of terms in any way permitted by the Federal Rules of Civil Procedure and this Court’s Local

Rules and Patent Rules, or in response to Plaintiff WSOU’s identification of terms and elements.

Defendants provide this disclosure based upon information reasonably known and available to

Defendants at this time. To the extent that WSOU shows good cause and is permitted to amend

or supplement its infringement contentions in the future, or otherwise changes or further clarifies

the positions it has taken in this case (including to add or to change in any way the claim(s)

currently asserted, or to modify its apparent interpretation of the scope of the claim(s)),

Defendants reserve the right to respond.




3
  Defendants reserve the remaining identified terms and maintain that they are indefinite, lack support, and/or are
invalid under 35 U.S.C. §§ 112(a), (b), and (f).


                                                          2
                          Case 6:20-cv-00490-ADA Document 66-5 Filed 04/09/21 Page 4 of 10




                                                              Group 1

Asserted         Claim Term                              Preliminary Proposed Construction                          Extrinsic Evidence
Claim                                                                                                               Support

’839 Claims      “route” / “route-related information”   Indefinite under 35 U.S.C. § 112(b).
1, 3, 6, 8, 11
’839 Claims      “using time”                            Claim 6: Indefinite for lack of antecedent basis
1, 6, 11                                                 under 35 U.S.C. § 112(b).

                                                         Additionally, meaning “lease time”

’839 Claims      “said predefined using time             Indefinite under 35 U.S.C. § 112(b).
1, 6             indicates[ing] a [the] using time of
                 said route”

’929 Claim       “buffering bearer traffic”              During a handoff process, all data from the mobile
11                                                       station is buffered at the mobile station or all data at
                                                         the network side is buffered at the network side until
                                                         the handoff process is complete.
’929 Claim       “characteristic”                        Indefinite under 35 U.S.C. § 112(b)
14
’929 Claim       “replacement hysteresis”                Indefinite under 35 U.S.C. § 112(b)                        Optimal Timer
14                                                                                                                  Settings For The
                                                                                                                    Soft Handover
                                                                                                                    Algorithm in
                                                                                                                    WCDMA | Request
                                                                                                                    PDF
                                                                                                                    (researchgate.net)




                                                                  3
                         Case 6:20-cv-00490-ADA Document 66-5 Filed 04/09/21 Page 5 of 10




                                                                                                                   3GPP, ETSI TR
                                                                                                                   125 922 v3.2.0
                                                                                                                   (2000-06)
’036 Claims     “data flow” / “to enable thereby the       Indefinite under 35 U.S.C. § 112(b)
1, 6-10, 12,    control of at least one data flow” /
17-21, 23, 24   “data flow is controlled” / “a data
                flow” / “the data flow”

’036 Claims     “congestion condition to enable            Governed by 35 U.S.C. § 112(f)
1, 12, 23, 24   thereby the control of at least one data
                flow in a manner tending to reduce the     Function: enable thereby the control of at least one
                congestion condition”                      data flow in a manner tending to reduce the
                                                           congestion condition

                                                           Indefinite under 35 U.S.C. § 112(b)
                                                           Lacks Written description under 35 U.S.C. § 112(a);
                                                           Structure: none disclosed


                “congestion condition” / “indication       Additionally, these terms are indefinite under 35
                that a congestion condition exists”        U.S.C. § 112(b).

’036 Claims     “end-node associated with the              Written description/enablement under 35 U.S.C. §
1, 12, 23, 24   congestion condition”                      112(a)

’534 Claims     “means for selecting” / “means for         Governed by 35 U.S.C. § 112(f)                          None.
1, 6            determining”
                                                           Function: selecting a set of sub-carriers from the
                                                           plurality of sub-carriers on which user data is to be
                                                           communicated from a transmitter to a receiver /
                                                           determining quality levels for sub-carriers

                                                           Indefinite under 35 U.S.C. § 112(b)


                                                                   4
                           Case 6:20-cv-00490-ADA Document 66-5 Filed 04/09/21 Page 6 of 10




                                                           Structure: none disclosed
’534 Claims      “maximal number of sub-carriers”          Indefinite under 35 U.S.C. § 112(b)
4, 7
’534 Claims      “quality level” / “as a function of”      One of a signal-to-interference ratio, a bit error rate,
1, 2, 3, 5, 6,                                             or a modulation scheme.
7, 8, 9, 13,
16, and 17
                                                                Group 2

Asserted         Claim Term                                Preliminary Proposed Construction                          Extrinsic Evidence
Claim                                                                                                                 Support

’240 Claims      “verifying connectivity in the network    Indefinite under 35 U.S.C. § 112(b)
1, 6, 13         relating to at least Layer-2 and Layer-
                 3 objects”

’240 Claims      “a given containment hierarchy”           Indefinite under 35 U.S.C. § 112(b)
1, 6, 13
’240 Claims      “the containment hierarchy affected by Lack of written description/enablement under 35
1, 6, 13         the connectivity verification result”  U.S.C. § 112(a)

’240 Claims      “user-input specification”                Lack of written description / enablement under 35
1, 6, 10, 13                                               U.S.C. § 112(a)
’071 Claims      “movement signalling” / “receiv[ing]      Indefinite under 35 U.S.C. § 112(b)
1, 9, 13, 14     movement signalling associated with
                 the movement of the projector” /
                 “corresponding movement signalling”

’071 Claims      “discriminate” / “discriminate a          Indefinite under 35 U.S.C. § 112(b)
1, 13, 14        movement criterion” / “the processor
                 is configured to discriminate a
                 movement criterion”


                                                                    5
                         Case 6:20-cv-00490-ADA Document 66-5 Filed 04/09/21 Page 7 of 10




’071 Claims    “provide associated image data             Indefinite under 35 U.S.C. § 112(b)
1, 13, 14      signalling to project associated image
               data”

’071 Claims    “the processor” / “wherein the             Indefinite under 35 U.S.C. § 112(b)
1, 9, 13, 14   processor is configured”

’232 Claims    “instructions for execution by a traffic   Governed by 35 U.S.C. § 112(f)
1, 14          flow control system for performing
               flow control on a flow of data packets     Function: execution by a traffic flow control system
               for transmission over a link”              for performing flow control on a flow of data
                                                          packets for transmission over a link

                                                          Indefinite under 35 U.S.C. § 112(b); Structure: none
                                                          disclosed.

               “flow control”                             Additionally, “flow control” means “regulate           Wiley Electrical
                                                          movement of a series of data packets”                  and Electronics
                                                                                                                 Engineering
                                                                                                                 Dictionary
’232 Claims    “transmission over a link”                 Indefinite under § 112(b)
1, 14
’232 Claims    “period of congestion”                     Lack of written description under 35 U.S.C. § 112(a)
1, 14
’232 Claims    “rate limiting”                            Lack of written description under 35 U.S.C. §
1, 14                                                     112(a).

                                                              Group 3

Asserted       Claim Term                                 Preliminary Proposed Construction                      Extrinsic Evidence
Claim                                                                                                            Support


                                                                  6
                           Case 6:20-cv-00490-ADA Document 66-5 Filed 04/09/21 Page 8 of 10




’960 Claims       “virtual reference”                      A group of pixels used as reference material for
1, 2, 3, 9, 10,                                            encoding portions of the video signal, but that does
15, 16, 17,                                                not comprise or represent any portion of the actual
23, and 24                                                 video sequence to be displayed.
’960 Claims       “does not represent any portion of any   Data generated based on a portion of a video signal
1, 9, 15, 23      individual frame of the original video   but not to be displayed with the video signal.
                  signal”

’960 Claims       “minimize differences”                   Indefinite under 35 U.S.C. § 112(b)
3, 17
’905 Claims       “during a time interval between data     Indefinite under 35 U.S.C. § 112(b)
5, 15             transmission intervals during the
                  transmission period”

’905 Claims       “at least one frequency channel          Indefinite under 35 U.S.C. § 112(b)
5, 16             indicator”

’905 Claims       “causing the transmission of the         Indefinite under 35 U.S.C. § 112(b)
9, 21             reservation message on each
                  frequency band separately”

’060 Claims       “extracting a feature vector”            Indefinite under 35 U.S.C. § 112(b)
1 and 10
’060 Claims       “the level value is attenuated”          Indefinite under 35 U.S.C. § 112(b)
1 and 10
’060 Claims       “spectral shape parameter”               A sub band energy level value or a sub band gain
1 and 10                                                   factor based on the sub band energy level value.
’505 Claims       “a formatter to format the received      Governed by 35 U.S.C. § 112(f)                         None.
1, 14, 23         data into at least one SMS (Short
                  Message Service) message”                Function: formatting the received data into at least
                                                           one SMS (Short Message Service) message


                                                                   7
                       Case 6:20-cv-00490-ADA Document 66-5 Filed 04/09/21 Page 9 of 10




                                                     Indefinite under 35 U.S.C. § 112(b); specification
                                                     fails to describe it
                                                     Structure: none disclosed


              “formatting” / “formatter to format”   Indefinite under 35 U.S.C. § 112(b)
                                                     Lack of Written description under 35 U.S.C. §
                                                     112(a)

’505 Claim    “data message receiver”                Indefinite under 35 U.S.C. § 112(b)
14                                                   Lack of Written description under 35 U.S.C. §
                                                     112(a)
’505 Claims   “SMS (Short Message Service)”          Cellular based messages of limited size consisting of Wiley-IEEE
1, 14, 23                                            text and numbers.                                     Hargrave’s
                                                                                                           communications
                                                                                                           dictionary (with
                                                                                                           minor
                                                                                                           modification)




                                                             8
         Case 6:20-cv-00490-ADA Document 66-5 Filed 04/09/21 Page 10 of 10




DATED: March 2, 2021                                 Respectfully submitted,

                                                     /s/Lionel M. Lavenue
                                                     Lionel M. Lavenue
                                                     Virginia Bar No. 49,005
                                                     lionel.lavenue@finnegan.com
                                                     FINNEGAN, HENDERSON, FARABOW,
                                                     GARRETT & DUNNER, LLP
                                                     1875 Explorer Street, Suite 800
                                                     Reston, VA 20190
                                                       Phone: (571) 203-2700
                                                       Fax:     (202) 408-4400

                                                     ATTORNEY FOR DEFENDANTS



                                 CERTIFICATE OF SERVICE

         I hereby certify that all counsel of record, who are deemed to have consented to

electronic service, are being served on March 2, 2021 with a copy of this document via

email.

                                                     /s/Lionel M. Lavenue
                                                     Lionel M. Lavenue




                                                 9
